Citation Nr: 1021497	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted the Veteran's claim for 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating.

As the appeal of the Veteran's claim for an initial 
compensable rating for bilateral hearing loss emanates from 
the Veteran's disagreement with the initial noncompensable 
rating assigned following the grant of service connection, 
the Board has characterized the claim as for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Atlanta RO in April 2010.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Board acknowledges that following certification of the 
Veteran's appeal to the Board, the Veteran submitted 
additional evidence, which was received by the Board in April 
2010.  The Board notes, however, that the Veteran waived 
initial AOJ consideration of this evidence in writing and 
requested that the Board review the newly submitted evidence 
in the first instance.  There is thus no need for the Board 
to remand for review of this evidence by the AOJ.  See 38 
C.F.R. § 20.1304 (2009).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing 
impairment corresponding to no worse than auditory acuity 
level II in the right ear and level I in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.

In this respect, through a May 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  Thereafter, the Veteran was 
afforded the opportunity to respond.  In addition, the 
Veteran was provided notice in the letter concerning the 
assignment of rating criteria and effective dates.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2006 notice 
letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Otherwise, nothing about the evidence or any response to the 
AOJ's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The Veteran 
was given a VA examination in June 2006; report of that 
examination is of record.  In that connection, the Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examination obtained in this case is more than adequate, as 
it is predicated on consideration of all of the pertinent 
evidence of record, to include the statements of the Veteran 
and his representative, and documents that the examiner 
conducted a full audiological examination of the Veteran.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the claim on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  The Veteran has further been given the 
opportunity to submit evidence, and he and his representative 
have provided written argument in support of his claim.  The 
Veteran also testified before the undersigned Veterans Law 
Judge at a hearing at the RO in April 2010.  Otherwise, 
neither the Veteran nor his representative has identified, 
and the record does not indicate, existing records pertinent 
to the claim on appeal that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Veteran contends that his service-connected bilateral 
hearing loss is more disabling than reflected by the 
currently assigned noncompensable rating.  

Relevant evidence of record consists of a report of VA 
examination provided to the Veteran in June 2006.  The 
Veteran has also submitted written argument in support of his 
claim, and he testified before the undersigned Veterans Law 
Judge at a hearing in April 2010.  (A private audiogram 
conducted in April 2010 is also of record, although that 
audiogram does not provide any interpretation of the 
graphical representation of the Veteran's hearing loss.  See, 
e.g., Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  The private audiogram 
further does not offer results of a controlled speech 
discrimination test using Maryland CNC standards and is thus 
not valid for VA purposes.  See 38 C.F.R. § 4.85.)

The Veteran has further submitted multiple statements in 
which he reported that he has difficulty hearing above 
background noise.  Controlled speech discrimination testing 
conducted at the June 2006 examination (Maryland CNC) 
revealed 84 percent speech recognition in the Veteran's right 
ear and 88 percent in his left ear.  Puretone audiometry 
testing found that the average puretone threshold was 54 
decibels for the right ear and 55 decibels in the left ear.  
In his January 2008 VA Form 9 (Appeal to Board of Veterans 
Appeals), the Veteran contended that although he could hear 
noise when people were speaking to him, he had trouble making 
out words.  He repeated that contention at his April 2010 
hearing before the undersigned Veterans Law Judge, stating 
that he had trouble hearing his customers at his job as a 
customer service representative, as well as when listening to 
the television and engaging in conversations with others, 
especially with background noise or road noise from 
automobiles.

The Veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably disabling under Diagnostic 
Code 6100 for hearing loss.  The assigned evaluation for 
hearing loss is determined by mechanically applying the 
rating criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 
6100, ratings for hearing loss are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles 
per second).  To evaluate the degree of disability from 
hearing impairment, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set 
forth in the regulations, Tables VI, VIa, and VII are used to 
calculate the rating to be assigned.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the pure 
tone threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  

With respect to the claim on appeal, the most relevant 
evidence of record consists of audiological report from the 
June 2006 VA examination.  Results from that audiogram 
reflect that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
55
60
60
LEFT
25
40
60
60
60

Pure tone averages were 54 decibels for the right ear and 55 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 88 
percent in the left ear, using Maryland CNC tests.

Applying the results of the Veteran's June 2006 VA audiogram 
reveals no worse than Level II hearing acuity in the right 
ear and Level I hearing acuity in the left ear.  Application 
of the above-noted findings to Table VII results in a 
noncompensable disability rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized, as previously noted, 
that the disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board must base its determination on 
the results of the pertinent June 2006 VA audiology study of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In other words, the Board is bound by law to apply VA's 
rating schedule based on the Veteran's audiometry results.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these 
circumstances, the Board finds that for the entirety of the 
appeal period, the record presents no basis for assignment of 
an initial compensable disability rating for the Veteran's 
service-connected bilateral hearing loss.  His hearing acuity 
has been no worse than Level II in the right ear and Level I 
in the left ear, which equates to a noncompensable disability 
rating under Table VII.  

As noted above, the Rating Schedule provides for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  However, the Veteran's test 
results do not demonstrate either (1) a pure tone threshold 
of 55 decibels or more in all four frequencies in any 
service-connected ear, or (2) a pure tone threshold of 70 
decibels or more at 2,000 Hertz in either ear.  38 C.F.R. § 
4.86. Therefore, the Veteran is not entitled to consideration 
for exceptional patterns of hearing impairment in any ear.

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the disability under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there 
is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected bilateral hearing loss 
has otherwise rendered impractical the application of the 
regular schedular standards.  To the contrary, the Veteran 
clearly stated at his April 2010 hearing before the 
undersigned Veterans Law Judge, as well as in multiple 
written statements to VA, that although his hearing loss 
caused him difficulty understanding his customers, he was 
still able to work.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable disability rating for the 
Veteran's service-connected bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for increase, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


